DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020, has been entered.
 
3. 	The Applicant's amendments filed on October 9, 2020, were received. Claims 1 and 13 have been amended. None of the Claims have been cancelled, withdrawn from consideration. Claim 20 has been added as new. Therefore, Claims 1-20 are pending in this office action. 

4.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 10, 2020.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima et al. (US 2004/0247983 A1) in view of Wuillemin (US 2015/0180061 A1).
With regard to Claim 1, Orishima et al. disclose in Figures 2A and 2B, a method for producing a metallic interconnector, called a gas separator plate (10), for a fuel cell stack, the metallic interconnector (10) having a core, an air guiding surface with a first gas distributor structure and a fuel gas guiding surface with a second gas distributor structure, the first gas distributor structure and the second gas distributor structure each being formed by grooves and webs, called protrusions (16, 17a-17d, 18, 19) (See annotated Figure below), the method comprising: providing a sheet metal blank, called a metal substrate (11); and forming the sheet metal blank (11) by a plastic molding process such as etching (paragraph 0043), the first gas distributor structure and the second gas distributor structure are formed in such a manner, that the grooves and webs (16, 17a-17d, 18, 19) of the first gas distributor structure are arranged complementary to the grooves and webs (16, 17a-17d, 18, 19) of the second gas distributor structure at a predeterminable percentage of area of the air guiding surface and the fuel gas guiding surface of at least 50% and at most 99%, and such that a thickness of the metallic interconnector is a sum of a thickness of the core and a web 
Wuillemin discloses a solid oxide fuel cell system (100) comprising a fuel cell stack (103) being composed of a plurality of fuel cell units (50) (paragraph 0110). Wuillemin discloses for the distribution of reactants, a gas distribution element (10) is arranged between two neighboring cathode-anode-electrolyte units (5), the gas distribution element (10) comprising a thin, not machined metallic sheet which may be manufactured by stamping, punching, embossing, or etching (paragraphs 0113-0123). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a sheet metal blank in Orishima et al. formed by embossing, because Wuillemin teaches that the process of stamping, punching, embossing, or etching allows for cheap manufacturing , instead of expensive, structured metallic plates (paragraph 0123).

    PNG
    media_image1.png
    313
    629
    media_image1.png
    Greyscale


With regard to Claim 2, Orishima et al. disclose in Figures 2A and 2B, wherein the percentage of area of the air guiding surface and the fuel gas guiding surface, in which the grooves and webs (16, 17a-17d, 18, 19) of the first gas distributor structure and the grooves and webs (16, 17a-17d, 18, 19) of the second gas distributor structure are complementarily formed is 55 to 98% (paragraphs 0039-0047; See Figures 2A-2B). 
With regard to Claim 3, Orishima et al. disclose in Figures 2A and 2B, wherein the interconnector (10) is formed as an annular disk, called a metal substrate (11), with a disk axis and an opening, called the center through-hole (12), concentric with the disk axis and the second gas distributor structure, including the fuel gas passage pattern, has a first annular surface, including protrusions (17a-17d), concentric with the disk axis and a second annular surface, including protrusion (18), concentric with the disk axis, wherein the first annular surface (17a-17d) and the second annular surface (18) are separated from each other by an annular groove and the second gas distributor structure, including fuel gas passage pattern, has at least one direction radial to the disk axis, and the first annular surface (17a-17d) and the second annular surface (18) each have at least one first radial web extending along the radial direction (paragraphs 0042- 0045; See Figure 2B). 
With regard to Claim 4, Orishima et al. disclose in Figures 2A and 2B, wherein the first annular surface (17a-17d) and the second annular surface (18) each have at least one second radial web extending parallel to the first radial web (paragraphs 0042- 0045; See Figure 2B). 

With regard to Claim 6, Orishima et al. disclose in Figures 2A and 2B, wherein the first annular surface (17a-17d) and the second annular surface (18) each have at least one second radial groove extending parallel to the first radial groove (paragraphs 0042-0045; See Figure 2B). 
With regard to Claim 7, Orishima et al. disclose in Figures 2A and 2B, wherein the sheet metal blank, or metal substrate (11), is made of a ferritic steel called SUS 430 (paragraph 0046), which meets the claimed limitation of ferritic steel with 8% ≤ chromium ≤ 40%, 0.05% ≤ manganese ≤ 20%, and 40% ≤ iron ≤ 91.95%. 
With regard to Claim 8, Orishima et al. disclose in Figures 2A and 2B, wherein the outer diameter of the sheet metal blank (11) is 120 mm (paragraph 0088), which meets the claimed range of 50 to 250 mm. 

With regard to Claim 10, Orishima et al. disclose in Figures 2A and 2B, wherein the width of the grooves is 0.5 mm or less (paragraph s0107), which meets the claimed range of 0.5 mm to 2 mm. 
With regard to Claim 11, Orishima et al. disclose in Figures 2A and 2B, wherein a multi-layer sheet metal blank is used as the sheet metal blank (11) (paragraph 0087). 
With regard to Claim 12, Orishima et al. disclose in Figure 5B, wherein the sheet metal blank (11) has an orientation element, called a ring-shaped protrusion (39), at a circumference in the form of an elevation, which extends perpendicular to a circumferential line sheet metal blank (11) (paragraph 0065; See Figure 5B). 
With regard to Claim 13, Orishima et al. disclose in Figures 2A and 2B, a metallic interconnector, called a gas separator plate (10), for a fuel cell stack, the interconnector (10) being made from the sheet metal blank, called a metal substrate (11), according to the method noted above, the interconnector (10) comprising: the core (See annotated Figure above); an the air guiding surface with the first gas distributor structure; the fuel gas guiding surface with the second gas distributor structure, wherein the first gas distributor structure and the second gas distributor structure each being formed by the grooves and webs, called protrusions (16, 17a-17d, 18, 19), and wherein the grooves and webs, called protrusions (16, 17a-17d, 18, 19), of the first gas distributor structure being complementarity arranged to the grooves and webs, called protrusions (16, 17a-17d, 18, 19), of the second gas distributor structure at the predeterminable percentage 
With regard to Claim 14, Orishima et al. disclose in Figures 3-4, a fuel cell stack, comprising the metallic interconnector (10) noted above (paragraphs 0060, 0039-0047; See Figures 3-4). 
With regard to Claim 15, Orishima et al. disclose in Figures 2A and 2B, wherein the percentage of area of the air guiding surface and the fuel gas guiding surface, in which the grooves and webs, called protrusions (16, 17a-17d, 18, 19), of the first gas distributor structure and the grooves and webs, called protrusions (16, 17a-17d, 18, 19), of the second gas distributor structure are complementarily formed, is 75 to 90% (paragraphs 0039-0047; See Figures 2A-2B).
 With regard to Claim 16, Orishima et al. disclose in Figures 2A and 2B, wherein the sheet metal blank, or metal substrate (11), is made of a ferritic steel called SUS 430 (paragraph 0046), which meets the claimed limitation of ferritic steel with 8% ≤ chromium ≤ 40%, 0.05% ≤ manganese ≤ 20%, and 40% ≤ iron ≤ 91.95%.
With regard to Claim 17, Orishima et al. disclose in Figures 2A and 2B, wherein the outer diameter of the sheet metal blank (11) is 120 mm (paragraph 0088). 
With regard to Claim 18, Orishima et al. disclose a sheet metal blank having a thickness of 1 mm or less (paragraphs 0088 and 0107). Orishima et al. and Wuillemin do not specifically disclose wherein the thickness of the sheet metal blank is 1.5 to 2.5 
With regard to Claim 19, Orishima et al. disclose a width of the grooves being 0.5 mm or less (paragraph 0107). Orishima et al. and Wuillemin do not specifically disclose wherein the width of the grooves is 1 mm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the width of the grooves to be 1 mm, since such a modification would only involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV).
With regard to Claim 20, Orishima et al. disclose wherein a web of the webs and groove of the grooves of the first gas distributor structure and the second bas distributor structure lie in a common plane extending perpendicular to the air guiding surface or the fuel gas guiding surface (See Figure 3). Orishima et al. do not specifically disclose wherein a web of the webs of the first gas distributor structure and a groove of the grooves of the second gas distributor structure, or a groove of the grooves of the first gas distributor structure and a web of the webs the second gas distributor structure lie in a common plane extending perpendicular to the air guiding surface or the fuel gas guiding surface. However, before the effective filing date of the invention it would have been obvious to try and an obvious matter of design choice to one of ordinary skill in the art to manufacture a web of the webs of the first gas distributor structure and a groove .

Response to Arguments
7.	Applicant's arguments filed October 9, 2020, have been fully considered but they are not persuasive. 
Applicant argues, “the Examiner suggests that Orishima discloses grooves and webs of a first gas distributor structure are arranged complementary to grooves and webs of a second gas distributor structure at a predeterminable percentage of area of the air guiding surface and the fuel gas guiding surface of at least 50% and at most 99% in paragraphs [0039]-[0047] and Figures 2A and 2B. The Examiner recognizes that Orishima fails to disclose a sheet metal blank that is embossed by a plastic molding process. For this step, the Examiner relies on Wuillemin. However, even assuming that the cited art would have been combined, as suggested by the Examiner, the combination of art fails to disclose the structure formed by the method recited in claim 1 of this application. That is, the cited art fails to disclose a metallic interconnector that 
Applicant’s argument is not persuasive.  This argument is based on the claim, as amended.  The new limitations, “a metallic interconnector that has a thickness that is a sum of a thickness of the core and a web height of the first gas distributor and a web height of the second gas distributor structure”, is addressed in paragraph 6 above, as well as, the annotated Figure above.  Orishima et al. is relied upon to address these recitations, and clearly meets the newly claimed limitations.
Applicant argues, “in Wuillemin, as one of ordinary skill would understand, the embossing process only creates a core that is a corrugated sheet structure. That is, the thickness of the interconnector in Wuillemin is simply the thickness of the core and not a sum of a thickness of the core and a web height of the first gas distributor and a web height of the second gas distributor structure, as now required by independent claim 1 of this application. In claim 1 of this application, it can be understood that the thickness of the interconnector varies (see e.g., pg. 4 line 2 - pg. 5 line 4), since the material migration increases the thickness in some areas (relative to the sheet metal blank) and reduces it in some areas. Furthermore, the grooves and ridges of supporting layer 4 of Wuillemin are also completely (100%) complementary (see Figure 3 of Wuillemin), due to the embossing process creating a corrugated sheet structure. Further, as one of ordinary skill would understand, even if you modify with the process of Orishima with Wuillemin, the same result is achieved.”
Applicant’s argument is not persuasive.  As indicated above, the argument is based on the claim, as it is newly amended.  The new limitations are addressed in 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725